Bboyles, J.
1. The evidence strongly authorized the yerdict.
2. The excerpts from the charge of the court which are complained of may, while standing alone, be subject to criticism, but, when considered in connection with the charge as a whole and in the light of the evidence in the case, they contain no reversible error.
3. The direct evidence being in itself sufficient to authorize the conviction of the accused, the failure of the court to charge upon circumstantial evidence, in the absence of a timely written request to do so, if error, was harmless.
4. The exception that the State’s contentions were unduly stressed is not so presented as to submit anything for the consideration of this court, but would require a careful scrutiny and analysis of the entire charge of the court, and the language to which the exception is taken is not embodied in the motion for a new trial as required by the decisions of the Supreme Court and of this court. Judgment affirmed.